                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

                                           )
FRANZ P. SCHMID, JR, and                   )
MELINDA SCHMID,                            )
    Plaintiffs,                            )
                                           )
      v.                                   )         C.A. No. 19·275·JJM·PAS
                                           )
WELLS FARGO HOME MORTAGE,                  )
INC.,                                      )
      Defendant.                           )
_________________________ )
                                        ORDER

       This case comes before the Court on a Motion to Dismiss for lack of personal

jurisdiction (F.R.C.P. 12(b)(2)). ECF No.7. The parties agree that there is no general

jurisdiction, thus the sole question is whether there is specific jurisdiction over

Defendant Wells Fargo Home Mortgage, Inc. in Rhode Island.

      Franz and Melinda Schmid purchased a home in Ohio and granted a mortgage

to Wells Fargo. Wells Fargo foreclosed on the property in Ohio. After the foreclosure,

the Schmids moved to Rhode Island. The Schmids allege that they first received word

of the wrongful foreclosure when they were in Rhode Island. "Several years later,

Defendant intentionally and purposely contacted Plaintiffs, on more than one

occasion, while living in the State of Rhode Island to notify Plaintiffs of the wrongful

foreclosure." ECF No. 10 at 7. The Schmids submitted two letters Wells Fargo sent

to them in Rhode Island: a notification letter and a follow·up letter sent two months

later. I d. at 10·15. Wells Fargo argues that it "contacted Plaintiffs in Rhode Island

to inform [the Schmids] about a calculation error that had erroneously denied them
a trial modification for the mortgage on their Ohio Property, and to pay them $15,000

in a good faith attempt to redress the error." ECF No. 12 at 3.

       Plaintiffs bear the burden of proving that this Court has personal jurisdiction

over Wells Fargo. A C01p. v. All Am. Plumbing, Inc., 812 F.3d 54, 58 (1st Cir. 2016).

Jurisdiction is established when the defendant has "'certain minimum contacts with

[the forum] such that the maintenance of the suit does not offend traditional notions

of fair play and substantial justice."' PREP Tours, Inc. v. Am. Youth Soccer Org., 913

F.3d 11, 17 (1st Cir. 2019) (quoting Int'l Shoe Co. v. Washington, 326 U.S. 310, 316

(1945)). "[T]he defendant's in·state contacts must represent a purposeful availment

of the privilege of conducting activities in the forum state, thereby invoking the

benefits and protections of that state's laws and making the defendant's involuntary

presence before the state's courts foreseeable." Id (quoting United Elec., Radio &

Mach. Workers ofAm. v. 163Pleasant St. C01p., 960 F.2d 1080, 1089 (1st Cir. 1992)).

To satisfY the purposeful availment test, Plaintiffs must "demonstrate that the

defendantD established a 'substantial connection' with" Rhode Island.       Id at 19

(citing Burger King C01p. v. Rudzewicz, 471 U.S. 462, 475 (1985)). "[W]hen the out·

of-forum defendant has not 'manifestly . . . availed himself of the privilege of

conducting business there,' it would be 'unreasonable to require [the defendant] to

submit to the burdens oflitigation in that forum."' Id (quoting Burger King, 471 U.S.

at 476).

      The question here is, does the mailing of two letters by Wells Fargo to the

Schmids in their new home in Rhode Island constitute purposeful availment. The




                                          2
First Circuit has established that "[j]urisdiction cannot be created by and does not

travel with the plaintiff []wherever [they go]." Harlow v. Children's Hasp., 432 F.3d

50, 63 (1st Cir. 2005). The First Circuit has also held that a defendant's "awareness"

of a plaintiffs state of residence, even when combined with the facts that it "mail[ed]

a contract with full terms to [the plaintiff] for signature and follow[ed] up with three

emails," does not make it foreseeable that the plaintiff could bring the defendant into

court in that state . Phillips v. Praizie Eye Ctr., 530 F.3d 22, 28·29 (1st Cir. 2008).

Mere awareness is not enough to establish specific jurisdiction. See id.

       Considering the above analysis, Wells Fargo did not purposely avail itself of

the privilege of conducting business in Rhode Island. It merely contacted the Schmids

in their new state to inform them of a correction to the foreclosure. These two letters

do not establish a substantial connection between Wells Fargo, the Schmids, and

Rhode Island that can satisfy the minimum contacts requirement necessary for

specific jurisdiction in this instance.

       The Court GRANTS Defendant Wells Fargo Home Mortgage's Motion to

Dismiss for lack of personal jurisdiction. ECF No. 7.




John J. McConnell, Jr.
United States District Judge

August 5, 2019




                                           3
